Case 1:20-cv-01827-RM-NRN Document 92 Filed 08/11/21 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 20-cv-01827-RM-NRN

  HARLIE W. LOESBY,

         Plaintiff,

  v.

  JENNIFER W. FISCHER, Esq.,
  LISA C. SECOR, Esq.,
  RONNIE FISCHER, Esq., and
  FISCHER & FISCHER, P.C., a Colorado Corporation,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on the July 1, 2021 Report and Recommendation of United

  States Magistrate Judge N. Reid Neureiter (the “Recommendation”) (ECF No. 90) to grant

  Defendants’ Amended Motion to Dismiss the Second Amended Complaint Pursuant to Fed. R.

  Civ. P. 12(b)(6) and (1) (ECF No. 51) and dismiss this entire action without prejudice.

  Specifically, the Magistrate Judge recommended (1) dismissing the federal claims without

  prejudice and (2) declining to exercise supplemental jurisdiction over the state law claims and,

  therefore, also dismissing the state law claims without prejudice. The Recommendation is

  incorporated herein by reference. See 28 U.S.C. § 636(b)(1)(B); FED. R. CIV. P. 72(b).

         The Recommendation advised the parties that specific written objections were due within

  fourteen days after being served with a copy of the Recommendation. (ECF No. 90 at page 14.)
Case 1:20-cv-01827-RM-NRN Document 92 Filed 08/11/21 USDC Colorado Page 2 of 3




  Despite this advisement, no objections to the Recommendation have to date been filed by any

  party and the time to do so has expired. (See generally Dkt.)

          The Court concludes that Magistrate Judge Neureiter’s analysis was thorough and sound,

  and that there is no clear error on the face of the record.1 See FED. R. CIV. P. 72(b) advisory

  committee’s note (“When no timely objection is filed, the court need only satisfy itself that there

  is no clear error on the face of the record in order to accept the recommendation.”); see also

  Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (“In the absence of timely objection, the

  district court may review a magistrate’s report under any standard it deems appropriate.”). The

  Recommendation is, therefore, accepted and adopted as an order of this Court.

          In accordance with the foregoing, the Court:

          (1)      ACCEPTS and ADOPTS the Report and Recommendation of the Magistrate

                   Judge (ECF No. 90) in its entirety;

          (2)      GRANTS Defendants’ Amended Motion to Dismiss (ECF No. 51);

          (3)      DISMISSES WITHOUT PREJUDICE Plaintiff’s ADA claim under Title II and

                   Rehabilitation Claim;

          (4)      Pursuant to 28 U.S.C. § 1367(c), declines to exercise supplemental jurisdiction

                   over Plaintiff’s state law claims and dismisses the state law claims WITHOUT

                   PREJUDICE;

          (5)      DIRECTS the Clerk to enter JUDGMENT in favor of Defendants and against

                   Plaintiff on the federal claims; and


  1
    The Magistrate Judge recommended dismissing the Title III American with Disabilities Act claim as moot and the
  Section 504 of the Rehabilitation Act of 1973 claim for failure to state a claim, under Rule 12(b)(1) and (b)(6),
  respectively. “[O]rdinarily the dismissal of a pro se claim under Rule 12(b)(6) should be without prejudice.”
  Ghailani v. Sessions, 859 F.3d 1295, 1304 (10th Cir. 2017).

                                                          2
Case 1:20-cv-01827-RM-NRN Document 92 Filed 08/11/21 USDC Colorado Page 3 of 3




       (6)   DIRECTS the Clerk to close this case.

       DATED this 11th day of August, 2021.

                                                  BY THE COURT:



                                                  ____________________________________
                                                  RAYMOND P. MOORE
                                                  United States District Judge




                                              3
